NUMBER 13-14-00405-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


            IN RE STATE FARM LLOYDS, RICHARD FREYMANN, AND
                              SYLVIA GARZA


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Perkes and Longoria
                   Memorandum Opinion1 Per Curiam

        Relators, State Farm Lloyds, Richard Freymann, and Sylvia Garza, have filed a

petition for writ of mandamus requesting that this Court direct respondent, the Honorable

Rose Guerra Reyna, Presiding Judge of the 206th District Court of Hidalgo County,

Texas, to withdraw her order denying relators’ verified plea in abatement and to enter an

order abating the suit for damages brought against relators by the real party in interest,

Ernesto Davila, until sixty days after he provides relators with a notice letter for his claim


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
stating the specific, separate amounts for the claimed damages and attorney’s fees. See

TEX. INS. CODE ANN. § 541.154 (West, Westlaw through 2013 3d C.S.) (“Prior Notice of

Action”); id. § 541.155 (West, Westlaw through 2013 3d C.S.) (“Abatement”); TEX. R. APP.

P. 52.1 (“Commencement” of Original Proceedings). By order previously issued in this

cause, this Court granted temporary relief and requested that the real party in interest file

a response to the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a),(b). Such

response has been duly filed.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the applicable law, is of the opinion that the petition for writ of

mandamus should be denied for the reasons expressed in our opinion in In re State Farm

Lloyds, Richard Freymann, and Nathan Burris, No. 13-14-00347-CV, 2014 WL _____

(Tex. App.—Corpus Christi Aug. 27, 2014, orig. proceeding) (mem. op.), available at

http://www.search.txcourts.gov/case.aspx?cn=13-14-00348-CV. Accordingly, the Court

LIFTS the stay previously imposed by this Court and DENIES the petition for writ of

mandamus. See TEX. R. APP. P. 52.8(d).


                                                         PER CURIAM


Delivered and filed the
2nd day of September, 2014.




                                             2